FILED
                            NOT FOR PUBLICATION
                                                                            JUN 12 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

ZOHAIR AMANULLAH PAREKH, aka                     No. 14-71827
Martin M. Maricris,
                                                 Agency No. A096-448-460
              Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 8, 2017**
                               Pasadena, California

Before: GRABER and MURGUIA, Circuit Judges, and BOLTON,*** District
Judge.




      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      ***
          The Honorable Susan R. Bolton, United States District Judge for the
District of Arizona, sitting by designation.
       Petitioner Zohair Amanullah Parekh seeks review of the Board of

Immigration Appeals’ ("BIA") decision dismissing his appeal of the immigration

judge’s ("IJ") denial of asylum, withholding of removal, and protection under the

Convention Against Torture ("CAT"). We deny the petition in part, and we

dismiss it in part.

       1. Substantial evidence supports the BIA’s determination that Petitioner is

ineligible for asylum.1 See, Hanna v. Keisler, 506 F.3d 933, 937 (9th Cir. 2007)

("The BIA’s decision that an alien has not established eligibility for asylum is

reviewed for substantial evidence."). The record does not compel the conclusion

that there is a "pattern or practice" of persecution of Shiite Muslims in Pakistan.

Although discrimination is widespread, and some Shiite Muslims are persecuted,

documents in the record state that "[m]ost of Pakistan’s Sunni and Shia Muslims

live peacefully together." See Wakkary v. Holder, 558 F.3d 1049, 1061 (9th Cir.

2009) ("Although the record contains evidence of widespread anti-Chinese and

anti-Christian discrimination that affects a very large number of individuals, and

although it is clear that a certain portion of those individuals suffer treatment that

rises to the level of persecution, the record does not establish that the situation in


       1
        Because we conclude that substantial evidence supports the BIA’s
determination of ineligibility, we do not reach the BIA’s alternative holding that
Petitioner’s application for asylum was untimely.
                                            2
Indonesia is similar to the patterns or practices of persecution described in our

prior case law.").

      Substantial evidence supports the BIA’s determination that, assuming that

Petitioner is a member of a "disfavored group," he has not shown an individualized

fear of persecution. The murder of Petitioner’s grandfather in 1999, by unknown

assailants, does not give rise to an individualized fear of future persecution.

Petitioner’s parents and siblings remain in Karachi, where they practice their

religion and have not been harmed. See Tamang v. Holder, 598 F.3d 1083, 1094

(9th Cir. 2010) ("[A] petitioner’s fear of future persecution is weakened, even

undercut, when similarly-situated family members living in the petitioner’s home

country are not harmed." (internal quotation marks and emphasis omitted)).

      2. Because Petitioner failed to meet his burden of establishing eligibility for

asylum, he necessarily failed to satisfy the higher standard for withholding of

removal. Yan Liu v. Holder, 640 F.3d 918, 926 n.5 (9th Cir. 2011).

      3. We lack jurisdiction over Petitioner’s challenge to the IJ’s denial of CAT

relief, because he failed to exhaust his administrative remedies. The BIA

held—and Petitioner has not challenged on appeal—that Petitioner waived the

issue of CAT relief because he did not "meaningfully challenge" the IJ’s denial.

See Rendon v. Mukasey, 520 F.3d 967, 972 (9th Cir. 2008) (holding that a


                                           3
"general challenge to the IJ’s decision" concerning an issue is insufficient to

exhaust the issue (internal quotation marks omitted)).

      Petition DENIED in part and DISMISSED in part.




                                           4